Affirmed and Memorandum Opinion filed March 13, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                 NO. 14-11-00388-CV


PRINCE KAMAL-MALIK MUHAMMED-EL AKA TERRY JEROME BECK-EL,
                        Appellant

                                           V.

  KENNETH NEGBENEBOR, CYNTHIA D. TILLEY, AND MARK CLARKE,
                         Appellees


                      On Appeal from the 240th District Court
                              Fort Bend County, Texas
                       Trial Court Cause No. 10-DCV-185518


                   MEMORANDUM OPINION
      In this inmate appeal, Prince Kamal-Malik Muhammed-El aka Terry Jerome
Beck-El contends that the trial court erroneously dismissed his petition under Chapter 14
of the Texas Civil Practice & Remedies Code. In five issues, he asserts that appellees,
employees of the Texas Department of Criminal Justice, unlawfully exerted dominion
and control over his personal and legal property. Because appellant failed to comply with
the procedural requirements of Chapter 14, we affirm.
                                     BACKGROUND

       Appellant is an inmate housed in the Texas Department of Criminal Justice
System. Appellant applied for a storage locker for his personal, legal, and religious
property in January 2010. He alleges that he was advised to wait for approval of the
storage locker. Appellant asserts that in September 2010, prison officials entered his
cubicle while he was absent and took items from him on the grounds that they were
improperly stored.

       On October 26, 2010, appellant sued appellees, among others, seeking a temporary
restraining order (“TRO”), actual and special damages for conversion, and fees and costs.
He provided a sworn declaration of indigence and a declaration relating to previous
filings. In his declaration of previous filings, he averred that he had filed a grievance for
the claim subject to the suit, but he did not attach a copy of any written decisions
regarding this grievance. He also did not attach a certified copy of his trust account
statement.

       The State Office of the Attorney General responded on behalf of appellees and
filed a motion to dismiss appellant’s claims under Chapter 14 of the Texas Civil Practice
& Remedies Code. In the motion to dismiss, appellees asserted the following grounds:

              Appellant did not file a certified copy of his trust account statement;
              Appellant failed to file an adequate affidavit or declaration of previous
              filings;
              Appellant failed to establish that he fully exhausted his administrative
              remedies;
              Appellant failed to establish that the lawsuit was brought before the 31st
              day after he received a written decision from the grievance system; and
              Appellant’s claims were frivolous or malicious.

Appellant supplemented his declaration relating to previous filings on December 30,
2010 with a certified copy of his trust account, which he asserted he had been unable to
obtain earlier without a court order because prison officers were “hindering and
hampering” his efforts to comply with Chapter 14.
                                             2
        The trial court granted appellees’ motion to dismiss under Chapter 14 on February
10, 2011. The trial court specified in its dismissal order that appellant’s claims were
dismissed as frivolous “for failure to comply with Chapter 14 of the Texas Civil
Practice[] and Remedies Code” and for “failure to comply with the mandatory
requirement under section 14.005(b).”1 In March 2011, appellant filed with the court
copies of his Step 1 and Step 2 grievance decisions. His Step 1 Grievance decision was
filed on September 16, 2010, and the written response denying his grievance was
provided to him on October 7, 2010. His Step 2 Grievance was filed on October 8, 2010,
and the written response denying his grievance was prepared on December 7, 2010 (the
form does not indicate when it was provided to appellant). Appellant filed his notice of
appeal on April 21, 2011, asserting that he did not receive notice of the dismissal of his
claim until April 19, 2011.

                                              ANALYSIS

        A court may dismiss an inmate claim if it finds the claim to be frivolous or
malicious. Tex. Civ. Prac. & Rem. Code Ann. § 14.003 (West 2002). A claim is
frivolous if it has no basis in law or fact. See id. § 14.003(b)(2). Trial courts have broad
discretion in determining whether a case should be dismissed under Chapter 14 because
inmates have a strong incentive to litigate, the government bears the costs of an in forma
pauperis suit, sanctions are not effective, and the dismissal of unmeritorious claims
benefits state officials, courts, and meritorious claimants. See Retzlaff v. Tex. Dep’t of
Criminal Justice, 94 S.W.3d 650, 653 (Tex. App.—Houston [14th Dist.] 2002, pet.
denied). A trial court may dismiss a claim without conducting a fact hearing only if the
claim has no arguable basis in law. Id. A claim has no arguable basis in law if an inmate
has failed to exhaust his administrative remedies. Id.




        1
          This subsection requires a court to dismiss a claim if the inmate fails to file it before the 31st
day after the date the inmate receives the written decision from the grievance system. Tex. Civ. Prac. &
Rem. Code Ann. § 14.005(b) (West 2002).
                                                     3
       Here, as discussed above, appellant failed to establish that he had exhausted his
administrative remedies. He neither filed an unsworn declaration stating the date his
grievance was filed and the date he received the written decision, nor did he attach a copy
of the written decision from the grievance system as required by Chapter 14. See Tex.
Civ. Prac. & Rem. Code Ann. § 14.005(a)(2) (“An inmate who files a claim that is
subject to the grievance system established under Section 501.008, Government Code
shall file with the court: (1) an affidavit or unsworn declaration stating the date the
grievance was filed and the date the written decision described by Section 501.008(d),
Government Code, was received by the inmate; and (2) a copy of the written decision
from the grievance system.”      (emphasis added)).       In fact, the record affirmatively
demonstrates that, at the time appellant filed suit, he was involved in the grievance
procedure for the claims advanced in this suit and had not yet received a final decision on
his grievance: appellant sued appellees on October 26, 2010, but a written response to
his Step 2 Grievance was not prepared until December 7, 2010. Accordingly, because
appellant failed to exhaust his administrative remedies before suing appellees, his claim
has no arguable legal basis. See Retzlaff, 94 S.W.3d at 653. As such, the trial court did
not abuse its discretion in finding his claims frivolous and dismissing them. See Tex.
Civ. Prac. & Rem. Code Ann. § 14.003. We overrule appellant’s five issues.

                                    CONCLUSION

       Having overruled appellant’s issues, we affirm the trial court’s judgment.



                                          /s/       Adele Hedges
                                                    Chief Justice


Panel consists of Chief Justice Hedges and Justices Jamison and McCally.




                                                4